                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

TERI L. DEAN,                                        )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      Case No. 19-CV-6022-SRB
                                                     )
EDWARD BEARDEN, et al.,                              )
                                                     )
               Defendants.                           )

                                             ORDER

       Before the Court is Defendants Edward Bearden, Elijah Mosier, and Todd Mustain’s

Motion to Exclude Expert Opinions. (Doc. #88.) For the reasons set forth below, the motion is

GRANTED IN PART and DENIED IN PART.

       I. BACKGROUND

       Plaintiff Teri Dean (“Plaintiff”) alleges she was harassed, abused, and sexually assaulted

by Corrections Officer Defendants Edward Bearden (“Bearden”), Elijah Mosier (“Mosier”),

Todd Mustain (“Mustain”) and Kevin L. Reed (“Reed”) (collectively, “Corrections Officer

Defendants”) repeatedly and throughout her incarceration at the Chillicothe Correctional Center

between June 2012 and October 2018. Plaintiff alleges widespread sexual abuse occurred at the

prison during the time she was incarcerated and after she was moved to a different facility.

Plaintiff alleges Defendant Anne Precythe (“Precythe”), the Director of the Missouri Department

of Corrections (“MDOC”) knew or should have known of the sexual assaults against Plaintiff

and did nothing to prevent or stop the attacks.

       Plaintiff’s remaining claims in this case are: four 42 U.S.C. § 1983 claims against each

individual Corrections Officer Defendant alleging that the sexual misconduct violated Plaintiff’s




         Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 1 of 8
Eighth Amendment rights (Counts I – IV); a § 1983 claim against Precythe in her individual

capacity for facilitation of Corrections Officer Defendants’ misconduct in violation of the Eighth

Amendment (Count V); negligence against Corrections Officer Defendants (Count VI); and

assault, battery, negligence per se, and intentional infliction of emotional distress claims against

each individual Corrections Officer Defendant (Counts VII – XXII).

       Bearden, Mosier, and Mustain (the “Moving Defendants”) now move to exclude the

opinions offered by two of Plaintiff’s experts, Dr. Dora Schriro and Dr. Melissa Piasecki.

Moving Defendants argue that these expert opinions are not admissible under Federal Rule of

Evidence 702. Plaintiff opposes the motion, and the parties’ arguments are addressed below.

       II. LEGAL STANDARD

       Federal Rule of Evidence 702 governs the admission of expert testimony. See Fed. R.

Evid. 702; Wagner v. Hesston Corp., 450 F.3d 756, 758 (8th Cir. 2006). Rule 702 provides that

a “witness who is qualified as an expert . . . may testify in the form of an opinion or otherwise if:

          (a) the expert’s . . . specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue; (b) the testimony is
          based on sufficient facts or data; (c) the testimony is the product of reliable
          principles and methods; and (d) the expert has reliably applied the principles
          and methods to the facts of the case.

Fed. R. Evid. 702(a)-(d).

       To fulfill its “gatekeeping” role, a court faced with a proffer of expert testimony must

determine at the outset whether the evidence “both rests on a reliable foundation and is relevant

to the task at hand.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993).

Daubert emphasized that the inquiry required by Rule 702 is intended to be flexible. Id. at 594.

“The proponent of the expert testimony must prove its admissibility by a preponderance of the

evidence.” Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001).



                                                  2

         Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 2 of 8
       Due to the liberalization of expert testimony admission standards signaled by Daubert

and its progeny, and the codification of this trend in Rule 702, the Eighth Circuit has held that

expert testimony should be liberally admitted. Johnson v. Mead Johnson & Co., LLC, 754 F.3d

557, 562 (8th Cir. 2014) (“Daubert and Rule 702 thus greatly liberalized what had been the strict

. . . standards for admission of expert scientific testimony.”). As long as the expert testimony

“rests upon good grounds, based on what is known, it should be tested by the adversary process

with competing expert testimony and cross-examination, rather than excluded by the court at the

outset.” Johnson, 754 F.3d at 562 (citations and quotations omitted). The exclusion of expert

testimony is proper “only if it is so fundamentally unsupported that it can offer no assistance to

the jury[.]” Wood v. Minn. Mining & Mfg. Co., 112 F.3d 306, 309 (8th Cir. 1997) (citations and

quotations omitted).

       III. DISCUSSION

       A. Dr. Dora Schriro’s Opinions

       Moving Defendants request each opinion of Dr. Schriro, the former Director of the

MDOC, be excluded. In response, Plaintiff summarily argues that Dr. Schriro’s opinions will

help the jury determine whether Plaintiff was subjected to a sufficiently serious harm or risk of

harm and whether prison officials were indifferent to that risk. Each opinion and Moving

Defendants’ corresponding arguments are addressed in turn.

            1. Opinion I and Opinion II

       Dr. Schriro’s first two opinions are:

       I    Teri Dean’s reporting of staff-on-inmate sexual abuse by CO Edward Bearden,
            COII Elijah Mosier, CO Todd Mustain, and CO Kevin Reed during her
            incarceration at the Chillicothe Correctional Center is supported by the facts.
            [“Opinion I”]




                                                 3

           Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 3 of 8
       II Teri Dean’s reporting of retaliation by department staff at the Chillicothe
          Correctional Center and the Women’s Eastern Reception, Diagnostic and
          Correctional Center for litigating sexual abuse by CO Edward Bearden, COII
          Elijah Mosier, CO Todd Mustain, and CO Kevin Reed, is also supported by the
          facts. [“Opinion II”]

(Doc. #104-2, p. 4.) Moving Defendants argue Opinion I and Opinion II “merely tell[] the jury

what result to reach. . . . She is making credibility determinations[.]” (Doc. #89, p. 4.) Upon

review of Dr. Schriro’s report, the Court, in part, agrees with Moving Defendants.

       To the extent Dr. Schriro intends to testify Plaintiff’s allegations of sexual misconduct are

true, the Court finds the testimony inadmissible. “Opinions that merely tell the jury what result

to reach are not admissible.” Lee v. Andersen, 616 F.3d 803, 809 (8th Cir. 2010). Dr. Schriro’s

recitation of Plaintiff’s facts essentially state that Plaintiff’s claims are credible. However,

“questions of credibility are for the trier of fact to decide[.]” United States v. Vesey, 338 F.3d

913, 917 (8th Cir. 2003). Dr. Schriro may not testify to Plaintiff’s version of the facts of this

case as if they are her expert findings.

       However, Dr. Schriro may opine regarding the policies and procedures which should

have been followed when Plaintiff reported Corrections Officer Defendants’ sexual misconduct.

In her report, Dr. Schriro discusses the MDOC Procedure Manual, including the procedures to

follow when an inmate reports sexual abuse. For example, Dr. Schriro opines that “[i]f the

possibility of retaliation is suggested, the PREA [the Prison Rape Elimination Act] site

coordinator will act promptly to remedy such retaliation” and that these procedures were not

followed. (Doc. #104-2, p. 15.) The Court finds this testimony will help the jury understand

MDOC’s procedures and whether they were followed. This expert opinion will also assist the

jury in determining whether Plaintiff was subjected to a sufficiently serious risk of harm and

prison officials’ knowledge of and response to that harm. See Farmer v. Brennan, 511 U.S. 825,



                                                  4

         Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 4 of 8
842 (1994) (holding “a factfinder may conclude that a prison official knew of a substantial risk

from the very fact that the risk was obvious . . . . [The prison official does not] escape liability if

the evidence showed that he merely refused to verify underlying facts[.]”). Dr. Schriro may

opine regarding the policies and procedures which should have been followed when Plaintiff

reported Corrections Officer Defendants’ sexual misconduct.

              2. Opinion III

         Dr. Schriro’s third opinion states:

         III CO Bearden, COII Mosier, CO Mustain, and CO Reed had the means and
             opportunity to repeatedly sexually abuse Teri Dean and they caused her to
             suffer physical and emotional injury. [“Opinion III”]

(Doc. #104-2, p. 4.) Moving Defendants argue Opinion III improperly concludes that the

Corrections Officer Defendants caused Plaintiff to suffer an injury, the opinion has no support in

the information that Dr. Schriro relied on, the opinion makes legal conclusions, and part of Dr.

Schriro’s opinion is within the jury’s knowledge and experience and therefore is not helpful.

Upon review, the Court agrees, in part, with Moving Defendants.

         To the extent Dr. Schriro intends to testify that Corrections Officer Defendants did in fact

cause Plaintiff to suffer physical and emotional injury, the Court agrees with Moving Defendants

that “[Dr. Schriro] . . . tells the jury what result to reach[.]” (Doc. #89, p. 5.) For example, Dr.

Schriro opines “Reed took advantage of their work schedules; he assaulted [Plaintiff] in the pre-

dawn hours when staffing was its lowest level[.]” (Doc. #104-2, p. 19.) The Court finds this

opinion and similar ones merely assert that Corrections Officer Defendants actually assaulted

Plaintiff. For reasons previously stated, testifying that Plaintiff and her claims are credible

invade the jury’s fact-finding role and therefore are inadmissible.1


1
  Moving Defendants also argue that “[n]o evidence exists that Dr. Schriro is qualified to opine on any alleged injury
that [Plaintiff] may have suffered.” (Doc. #89, pp. 4-5.) Upon review of Dr. Schriro’s qualification, she states, “Earlier

                                                            5

           Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 5 of 8
        To the extent Dr. Schriro intends to testify that, based on her extensive knowledge of

correctional facilities and their policies, Corrections Officer Defendants would have the means

and opportunity to sexually abuse Plaintiff is admissible. This opinion will provide evidence of

the conditions of Plaintiff’s incarceration and will assist the jury in determining whether Plaintiff

was subjected to an obvious substantial risk of harm.

             3. Opinion IV and Opinion V

        Dr. Schriro’s fourth and fifth opinions state:

        IV The Missouri Department of Corrections failed to provide the protection owed
           Teri Dean, an offender in the state’s custody. [“Opinion IV”]

        V The failure of Missouri Department of Corrections and its agents to adequately
          assess and act upon offenders’ complaints of staff sexual abuse caused them to
          suffer needlessly. [“Opinion V”]

(Doc. #104-2, p. 4.) Moving Defendants argue these opinions “may be relevant to the claims

against [] Precythe, but they are not relevant to [Plaintiff’s] claims against [Corrections Officer

Defendants.]” (Doc. #89, p. 5.) Moving Defendants argue if Precythe’s pending motion for

summary judgment is granted, then the Court should exclude Opinions IV and V. Plaintiff

argues that “if this Court does not dismiss Director Precythe, Dr. Schriro’s fourth and fifth

opinions should not be excluded.” (Doc. #102, p. 5.) The Court finds the parties agree that

Opinion IV and Opinion V are admissible so long as the claim against Precythe remains in this

case. The Court notes that Precythe’s summary judgment motion is still pending and not yet ripe

for ruling. In turn, Moving Defendants’ motion is denied without prejudice. However, should




in my career, I was Executive Director of the Bergen County Planned Parenthood affiliate in Hackensack, New Jersey.
Among the services that affiliate provided were medical care and counseling to victims of sexual assault.” (Doc.
#104-2, p. 1.) Because the Court finds Dr. Schriro’s testimony on this point is inadmissible for other reasons, the
Court need not address whether this experience sufficiently qualifies Dr. Schriro to testify to Plaintiff’s injury.

                                                        6

          Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 6 of 8
the Court grant Precythe’s summary judgment motion, Moving Defendants may reassert their

arguments at trial should they find Opinion IV and Opinion V are no long relevant.

        B. Dr. Melissa Piasecki

        Moving Defendants seek to exclude Dr. Piasecki’s Findings 2 through 14 of her expert

report. These findings describe the sexual abuse Plaintiff was allegedly subjected to and the

symptoms that Plaintiff allegedly suffers. Moving Defendants seek to exclude these findings

because, in part, they “detail [Plaintiff’s] sexual assault allegations against [Corrections Officer

Defendants] . . . and it is the duty of the trier of fact to assess witness credibility.” (Doc. #89, p.

6.) Plaintiff argues these findings should not be excluded because the mental and physical

reactions of a sexual assault victim are outside the common understanding of an average jury,

and that experts “routinely base their opinions on assumptions that are necessarily at odds with

their adversary’s view of the evidence.” (Doc. #102, p. 6.) Upon review, the Court agrees with

Moving Defendants.

        The Court finds that Dr. Piasecki’s Findings 2 through 14 appear to be a recitation of

Plaintiff’s allegations, including how Corrections Officer Defendants abused Plaintiff and the

symptoms she experiences. While the Court agrees with Plaintiff that an expert may base their

opinions on factual assumptions, Dr. Piasecki’s report does not label these findings as such.

Instead, Dr. Piasecki’s report indicates that Findings 2 through 14 are “opinions” which “are held

to a reasonable degree of medical and scientific certainty.” (Doc. #104-3, p. 2.) To the extent

Dr. Piasecki intends to testify that it is her expert opinion that Plaintiff’s allegations are true, that

testimony is inadmissible. As previously discussed, ultimately it is the jury’s role to determine

whether Plaintiff’s claims are credible. Moving Defendants’ motion on this point is thus granted.




                                                    7

         Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 7 of 8
      IV. CONCLUSION

      Accordingly, Defendants Edward Bearden, Elijah Mosier, and Todd Mustain’s Motion to

Exclude Expert Opinions (Doc. #88) is GRANTED IN PART and DENIED IN PART. The

Court hereby ORDERS the following:

   (1) Regarding Dr. Schriro’s Opinion I and Opinion II, she may not testify to Plaintiff’s version
       of the facts of this case as if they are her expert findings. Dr. Schriro may opine regarding
       the policies and procedures which should have been followed when Plaintiff reported
       Corrections Officer Defendants’ sexual misconduct.

   (2) Regarding Dr. Schriro’s Opinion III, may not testify that Corrections Officer Defendants
       did in fact cause Plaintiff to suffer physical and emotional injury.

   (3) Regarding Dr. Schriro’s Opinion IV and Opinion V, Moving Defendants’ motion is
       DENIED WITHOUT PREJUDCE.

   (4) Regarding Dr. Piasecki’s Findings 2 through 14, she may not testify that it is her expert
       opinion that Plaintiff’s allegations are true.

      IT IS SO ORDERED.


                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT JUDGE
Dated: September 7, 2021




                                                8

        Case 5:19-cv-06022-SRB Document 106 Filed 09/07/21 Page 8 of 8
